10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Danial D. Pharris, WSBA # 13617 Honorable Christopher M. Alston

Lasher Holzapfel Sperry & Chapter 11
Ebberson, P.L.L.C. Hearing Location: Seattle, Rm. 7206
2600 TWo Union Square Hearing Date: December 7, 2018
601 Union Street Response Date: November 30, 2018
Seattle, WA 98101-4000 Hearing Time:9:30am

(206) 624~1230

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

In re No. 16-11767-CMA

NORTHWEST TERRITORIAL MINT G.RA.CO. AWARDS

LLC, MANUFACTURING, LP AND
RETT, LP’S RESPONSE TO THE
Debtor. TRUSTEE’S MOTION TO
APPROVE AND DISALLOW COST
OF ADMINISTRATION CLAIMS

 

 

 

 

Rett, LP (“M”) and G.RA.Co. AWards Manufacturing, LP (“Graco Awards”) submit this
Response to the Trustee’s Motion to Approve and Disallow Cost of Administration Claims. Rett
and Graco Awards request the court to deny the Trustee’s objection to their cost of administration
claims totaling 3112,088.29 by Rett and $58,111.14 for Graco AWards and as detailed herein.

1. Post-Petition Breakup Fee Claimed by G.RA.Co. Awards Manufacturing, LP,
Tom Tucker and Larry Cook. G.RA.CO. AWards Manufacturing, LP (“Graco AWards”) entered

into a contract With the Trustee to purchase the assets of the Debtor’s business minting coins,

G.RA.CO. AWARDS MANUFACTURlNG, LP

AND RETT, LP’S RESPONSE TO THE 26OOTWO UN|ONSQUARE
TRUSTEE’S MOTION TO APPROVE AND 601 UN\oN STREET
DISALLOW COST OF ADMINISTRATION Z°'ZEO';T;;‘_/¥/;S%SW“‘*OOO
CLAIMS - 1 FA>< (206) 340-2563

 

CaSe 16-11767-CMA DOC 1937 Filed 11/29/18 Ent. 11/29/18 11250:36 P'g. 1 Of 4

12

13

14

16

17

18

19

20

21

22

23

24

25

26

 

 

awards, and medallions for third parties. The Trustee filed a motion to approve the sale including
a break-up fee to Tom Tucker and Larry Cook, as owners of Graco Awards which had recently
been formed to acquire the assets The court subsequently approved a sale to another purchaser
and the court continued the hearing for approval of the payment of the break-up fee to Tom
Tucker, Larry Cook and/or to Graco Awards as their assignee At a subsequent hearing, Graco
Awards requested payment of $52,111.14 plus costs and attorney’s fees in the amount of not to
exceed $6,000. The Trustee objected to payment of any amount in excess of $25,000, however,
the Trustee supported payment of a $25,000 break-up fee. Subsequently, the parties entered into a
settlement agreement, however, final court approval was never obtained. The matter was not
concluded, however, it is clear that Graco Awards timely asserted a claim that was acknowledged
by the Trustee. Therefore, that claim should not be disallowed and instead should be approved in
the amount of between $25,000-$58,111.14.

2. Lease Agreement. RETT and Northwest Territorial Mint, LLC (the “Mtor”)
entered into a Commercial Lease Agreement (the “M”), the effective date of which was May
12, 2011. A true and correct copy of that Lease was attached to Tom Tucker’s June 21, 2016
Declaration as Exhibit A, (see Docket # 439, attachment 2).

3. Rett Incurred Post-Petition Costs of Administration During the Trustee’s
Occupancy of the Premises. Attached as Exhibit “1” to the Declaration of Tom Tucker in

Response to the Trustee’s Motion to Allow/Disallow Claims (“Tucker Decl.”) is a summary of the

G.RA.CO. AWARDS MANUFACTURING, LP

AND RETT, LP’S RESPONSE TG THE zeooTWO UN|ON SQUARE
TRUSTEE’S MOTION TO APPROVE AND 6011)~10~ STREET
DISALLOW COST OF ADMINISTRATION ;EO/§)T;;\_’¥/;S%mm-@OO
CLAIMS - 2 FA)< (206) 340-2563

 

CaSe 16-11767-CMA DOC 1937 Filed 11/29/18 Ent. 11/29/18 11250:36 Pg. 2 Of 4

10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

26

 

 

post-petition expenses incurred and paid by Rett totaling 8112,088.29 and pertaining to post-
petition damages incurred during the Trustee’s tenancy of the property.

a. During the Trustee’s Occupancy and When The Trustee Moved Out of
the Premises Environmental Damage Occurred That Had to Be Cleaned Up So the Property
Could be Re-Leased. Mr. Tucker and other Rett representatives observed and documented
damage to the leased premises that was incurred during the post-petition occupancy and during the
Debtor’s vacation of the leased space. The damage included environmental contamination of the
property when equipment and stored hazardous chemicals were removed from the property and
spilled or released on the premises Attached as Exhibit “l” to the Tucker Decl. is a copy of the
New Tech Global Environmental, LLC invoices for testing, remediation and clean up of the
premises The total expenses incurred and paid by Rett was $28,944.85. Attached as Exhibit “2”
to the Tucker Decl. is an accounting with pictures of the ongoing damage that occurred to the
property during the post-petition occupancy and during the moving process and that were
observed and recorded

b. Additional Damages and Necessary Building Repair. Similarly, during
the post-petition move-out process there were additional damages to the building that had to be
repaired before it could be re-leased. Many expenses related to the environmental damage as well.
Attached as Exhibit “3” to the Tucker Decl. are correct copies of contractor invoices paid by Rett
for the repairs, drywall contractor bills, and bills for materials including new carpet. The total of

all repair costs were $46,466.44.

G.RA.CO. AWARDS MANUFACTURING, LP

AND RETT, LP’s REsPoNsE ro 'rHE zsooTWOUN|ONSQUARE
rRUerE’s MorroN ro APPRovE AND 601\1~|@~ STREET
DIsALLoW Cosr oF ADMNISTRATION ;‘;;*j;§;XY/;§,“°““°OO

CLAIMS - 3 FA)<(zoe) 340-2563
CG_S€ 16-11767-CMA DOC 1937 Fil€d 11/29/18 En'[. 11/29/18 11250236 PQ. 3 014

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

c. Additional Damages Incurred During Cleanup, Repair and
Remediation Process. Rett incurred additional damages during the cleanup, repair and
remediation process because the building could not be re-leased and costs of holding the building
were incurred that Would have otherwise been paid by lease revenues. The total amount of these
expenses paid by Rett is $36,677. Attached to the Tucker Decl. as Exhibit “4” is an accounting
and copies of billings and proof of payment of these amounts. The building was re-leased to a
new tenant that pays 820,919.34 per month rent which is in excess of the holding costs for the
months that the property could not be re-leased.
CONCLUSION
Graco Awards and Rett respectlillly request that the Court deny the Trustee’s l\/[otion to the

extent inconsistent with the accountings provided herein and in the Tucker Decl.

DATED this 29th day of November 2018.

LASHER HOLZAPFEL
SPERRY & EBBERSON, P.L.L.C.

/s/ Danz`al D. Pharrz`s
Danial D. Pharris, WSBA #13617
Attomeys for RETT, LP and Graco Awards

G.RA.CO. AWARDS MANUFACTURING, LP

 

AND RETT, LP’S RESPONSE TO THE 2600 TWO UN|ON SQUARE
TRUSTEE’S MOTION TO APPRCVE AND |M 601 UNION STREET
DisALLoW Cosr oF ADMINISTRATION ;E<)’Y§§XY§§“°MO°°
CLAIMS - 4 FA>< (206) 340-2563

 

CaSe 16-11767-C|\/|A DOC 1937 Filed 11/29/18 Ent. 11/29/18 11250:36 Pg. 4 Of 4

